                         Case 1:20-cv-02761-AT Document 7
                                                        5 Filed 04/03/20
                                                                04/02/20 Page 1 of 1
FOIA Summons IH form 4
4/17



                                             UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern District of New York

   KNIGHT FIRST AMENDMENT INSTITUTE
   AT COLUMBIA UNIVERSITY                                 )
                           P laintiff                     )
                                                          )
                    v.                                    )                               20-2761
                                                                      C ivil Action N o. _______________
  CENTERS FOR DISEASE CONTROL AND PREVENTION and U.S.     )
  DEPARTMENT OF HEALTH AND HUMAN SERVICES                 )
                           D efendant                     )



                                              SUMMONS IN A CIVIL ACTION

 To:      (D efendant’s nam e and address)
           U.S. Department of Health and Human Services
           c/o General Counsel
           Hubert H. Humphrey Building
           200 Independence Avenue, S.W.
           Washington, D.C. 20201
          A lawsuit has been filed against you.

         Within 30 days after service of this summons on you (not counting the day you received it) you must
 serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
 Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

           Anna Diakun
           Knight First Amendment Institute at Columbia University
           475 Riverside Drive, Suite 302
           New York, NY 10115



       If you fail to respond, judgment by default may be entered against you for the relief demanded in the
 complaint. You also must file your answer or motion with the court.



                                                                CLERK OF COURT



                4/3/2020                                             /s/ P. Canales
 Date:
                                                                      Signature of C lerk or D eputy C lerk
